Exhibit 10.1
AGREEMENT




This Agreement (this "Agreement"), dated as of December 31, 2010, is entered
into by and between ANTs software inc., a Delaware corporation (together with
its successors, "Company"), and BRG Investments, LLC, a Delaware Company
(together with its successors, "Purchaser").
 
The parties hereto agree as follows:
 
1.      Purchase and Sale.  In consideration of and upon the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth in this Agreement:
 
(a)           Initial Purchase.  Purchaser agrees to purchase from Company, and
Company agrees to sell to Purchaser on the Initial Closing Date (as defined
below), in accordance with Section 2 below, five million one hundred eighty-four
thousand thirty-three (5,184,033) shares (the "Initial Shares") of Company's
common stock, $0.0001 par value per share (the "Common Stock"), at a price per
share equal to $0.5787, for an aggregate purchase price of three million dollars
($3,000,000).  Concurrently with the issuance of the Initial Shares, Company
shall issue to Purchaser a warrant in the form attached hereto as Annex A (the
"Initial Warrant") evidencing rights to purchase from Company, subject to the
terms and conditions set forth in the Initial Warrant and this Agreement, up to
a number of shares of Common Stock as set forth therein.  Purchaser shall have
the right to exercise rights under the Initial Warrant in the manner, and
subject to the terms, specified in the Initial Warrant.
 
(b)           Initial Closing.  Upon satisfaction or, if applicable, waiver of
the relevant conditions set forth in Sections 14 and 15 hereof, the closing (the
"Initial Closing") of the sale of the Initial Shares and the issuance of the
Initial Warrant shall occur on the third (3rd) Business Day after and excluding
the date of this Agreement, or on such other date as Purchaser and Company shall
mutually agree (such date, the "Initial Closing Date").  If any of the
conditions set forth in Section 14 hereof are not satisfied or waived on or
prior to 9:30 a.m. New York City time on the Initial Closing Date or if Company
fails to perform its obligations on the Initial Closing Date (including delivery
of all Initial Shares and the Initial Warrant on such date) for any reason other
than Purchaser's failure to satisfy the relevant conditions required by Section
15 hereof, then in addition to all remedies available to Purchaser at law or in
equity, Purchaser may, at its sole discretion and at any time, elect to
consummate the investment or not, in its sole discretion, on a later date
specified in writing by Purchaser to Company.
 
(c)           Subsequent Investments.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)                 Company grants Purchaser independent rights (the "Purchaser
Rights") to require Company to sell to it, at any time and from time to time
after the Initial Closing Date until the first anniversary of the Initial
Closing Date (as adjusted in accordance herewith, the “Purchaser Rights
Expiration Date”), in whole or in part but in no more than four (4) separate
exercises, (A) additional shares of Common Stock, at a price per share equal to
the greater of (i) the Average Market Price (as defined below) of the Common
Stock calculated as of the date of the corresponding Purchaser Notice (as
defined below) and (ii) $0.5787, for up to an aggregate purchase price of three
million dollars ($3,000,000) (any such purchase of additional shares of Common a
"Subsequent Investment"). To exercise any Purchaser Rights, Purchaser shall
deliver one or more written notices substantially in the form attached hereto as
Annex B (a "Purchaser Notice") to Company from time to time commencing on the
date hereof.
 
(ii)                 The Purchaser Rights Expiration Date shall be extended by
two (2) Business Days for: (A) each Public Market Unavailability Day (or portion
thereof), and (B) each Business Day (or portion thereof) occurring during the
period (x) commencing on the earlier of the day on which Company restates or
announces its intention to restate any portion of Company Financial Statements,
and (y) ending on the date on which Company files quarterly or annual financial
statements that constitute a Restatement on a Form 10-K, Form 10-Q, Form 8-K or
any other filing with the SEC (and if Company makes multiple filings of a
Restatement with the SEC, the last of such dates);
 
(d)           Quarterly Payments.
 
(i)                 So long as any portion of the Initial Warrant remains
outstanding and unexercised, Company shall pay to Purchaser on March 31, 2011
and each June 30, September 30, December 31 and March 31 thereafter (or if any
such date is not a Business Day, the next succeeding Business Day) (each a
"Quarterly Payment Date") a payment equal to: the product of (A) the quotient of
(x) the remaining Warrant Amount as of the third (3rd) Business Day preceding
the Quarterly Payment Date divided by (y) the Warrant Price as of such date (but
disregarding for such purpose any adjustments in the Warrant Price that may have
occurred since the date of this Agreement pursuant to Section 6(b) hereof),
multiplied by (B) $0.01 per share (each, a "Quarterly Payment").
 
(ii)                 Except as provided in Section 1(d)(iii), and subject to the
limitations set forth in Section 7 hereof and to the satisfaction or waiver of
the relevant conditions set forth in Sections 14 and 15 hereof, if as of any
Quarterly Payment Date there is no Effective Election Notice or there is an
Effective Election Notice that provides that Company will pay Quarterly Payments
in Common Stock, the Quarterly Payment on such Quarterly Payment Date shall be
made by issuance to Purchaser of that number of shares of Common Stock equal to
(x) the amount of the Quarterly Payment divided by (y) the Average Market Price
of the Common Stock on the third (3rd) Business Day preceding the Quarterly
Payment Date (a "Share Quarterly Payment").
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)                 If as of any Quarterly Payment Date there is an Effective
Election Notice that provides that Company will pay Quarterly Payments in cash,
or if there is no such Effective Election Notice but such Quarterly Payment
cannot be made in Common Stock on the Quarterly Payment Date (whether as a
result of the limitations set forth in Section 7 hereof or the failure of any
relevant condition set forth in Section 14 or 15 hereof to be satisfied or
waived or otherwise), then such Quarterly Payment shall be made in cash on the
Quarterly Payment Date by wire transfer of immediately available funds to an
account designated by Purchaser in writing.
 
(iv)                 "Effective Election Notice" means an Election Notice
following the thirtieth (30th) Business Day after its delivery to Purchaser,
which shall, after expiration of such thirty (30) Business Day period, supersede
any prior Effective Election Notice.
 
(v)                 "Election Notice" means a notice, substantially in the form
attached as Annex C to the Agreement, delivered by Company to Purchaser
signifying its election to deliver cash or shares of Common Stock in respect of
future Quarterly Payments.
 
(vi)                 Company shall be entitled to deduct and withhold from any
Quarterly Payment such amounts as Company is required to deduct and withhold
with respect to such Quarterly Payment under the Internal Revenue Code of 1986,
as amended, or other provision of state, local or foreign tax law.
 
(vii)                 Interest shall be due and payable on any Quarterly Payment
that is due to Purchaser pursuant to this Section 1(d) and has not been paid
when due, calculated for the period from and including the due date to but
excluding the date on which such amount is paid at an annual rate equal to the
greater of (i) twelve percent (12%) or (ii) the prime rate of U.S. money center
banks as published in The Wall Street Journal (or if The Wall Street Journal
does not exist or publish such information, then the average of the prime rates
of three (3) U.S. money center banks agreed to by the parties) plus nine percent
(9%) or such lesser amount as is permitted under applicable usury or other
law.  Any such interest shall be paid in cash no later than the date that the
Quarterly Payment is made by wire transfer of immediately available funds to an
account designated by Purchaser in writing.
 
(e)           Subsequent Closings.  Subject to the limitations set forth in
Section 7 hereof, and upon satisfaction or, if applicable, waiver of the
relevant conditions set forth in Sections 14 and 15 hereof, the closing of a
Subsequent Investment or a Share Quarterly Payment, as applicable (each, a
"Subsequent Closing"), shall occur on the third (3rd) Business Day after and
excluding the date of delivery of the applicable Purchaser Notice or in the case
of a Share Quarterly Payment on the applicable Quarterly Payment Date, or on
such other date as Purchaser and Company shall mutually agree (such date and
time being referred to herein as the applicable "Subsequent Closing Date" and
together with the Initial Closing Date, each a "Closing Date").  Subject to
Section 1(d)(iii) with respect to a Subsequent Closing for a Share Quarterly
Payment, if any of the relevant conditions set forth in Section 14 hereof are
not satisfied or waived on or prior to 9:30 a.m. New York City time on a
Subsequent Closing Date or if Company fails to perform its obligations on such
Subsequent Closing Date for any reason other than Purchaser's failure to satisfy
the relevant conditions required by Section 15 hereof, then in addition to all
remedies available to Purchaser at law or in equity, Purchaser may, at its sole
discretion and at any time, elect to consummate or not consummate the applicable
Subsequent Investment or Share Quarterly Payment, in its sole discretion, on a
later date specified in writing by Purchaser to Company.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Certain Defined Terms.  As used herein, the following terms shall
be defined as follows:
 
(i)                 "Additional Common Shares" means Common Shares issued
pursuant to a Subsequent Investment or a Share Quarterly Payment.
 
(ii)                 "Average Market Price" means, with respect to a security on
any reference date, the average of the Daily Market Prices of such security for
all of the Business Days in the most recently completed calendar month that
ended prior to such reference date.
 
(iii)                 "Business Day" means any day on which the Common Stock may
be traded on the Principal Listing Exchange or, if not admitted for trading on
any Market, on any day other than a Saturday, Sunday or holiday on which banks
in New York City are required or permitted to be closed.
 
(iv)                 "Common Shares" means the shares of Common Stock issuable
under this Agreement and upon exercise of the Warrant (as defined below).
 
(v)                 "Daily Market Price" means, with respect to a security on
any date, the amount per share of such security equal to (i) the daily
volume-weighted average price on such date on the Principal Listing Exchange or,
if no sale takes place on such date, the average of the closing bid and asked
prices thereof on such date on the Principal Listing Exchange, in each case as
reported by Bloomberg, L.P. (or by such other Person as Purchaser and Company
may agree), or (ii) if such security is not then listed or admitted to trading
on a Market, the higher of (x) the book value per share thereof as determined by
any firm of independent public accountants of recognized standing selected by
Company's Board of Directors as of the last calendar day of any month ending
within sixty (60) calendar days preceding the date as of which the determination
is to be made or (y) the fair value per share thereof determined in good faith
by an independent, nationally recognized appraisal firm selected by Purchaser
and reasonably acceptable to Company (whose fees and expenses shall be borne by
Company), subject to adjustment for stock splits, recombinations, stock
dividends and the like.
 
 
4

--------------------------------------------------------------------------------

 
 
(vi)                 "Exchange Act" means the Securities Exchange Act of 1934,
as amended.
 
(vii)                 "FINRA" means Financial Industry Regulatory Authority,
Inc.
 
(viii)                 "Investment Securities" means the Warrant and all Common
Shares.
 
(ix)                 "Market" means, with respect to a security, any public
securities exchange, market, quotation system or over-the-counter system on
which such security is then traded or quoted.
 
(x)                 "OTCBB" means the OTC Bulletin Board service or any
replacement service offered by FINRA.
 
(xi)                 "Person" means an individual or a corporation, partnership,
trust, incorporated or unincorporated association, limited liability company,
joint venture, joint stock company, government (or an agency or political
subdivision thereof) or other entity of any kind.
 
(xii)                 "Principal Listing Exchange" means the principal U.S.
Market on which the Common Stock is then traded or quoted, which as of the date
of this Agreement is the OTCBB.
 
(xiii)                 "Trading Volume" means, for a particular reference date,
the daily trading volume for the Common Stock on such reference date on the
Principal Listing Exchange, as reported by Bloomberg, L.P. (or by such other
Person as Purchaser and Company may agree).
 
(xiv)                 "Warrant" means the Initial Warrant or Subsequent Warrant,
or both, as the case may be.
 
2.          Initial Closing Deliveries.  The Initial Closing shall take place
initially via facsimile on the Initial Closing Date in the manner set forth
below.
 
(a)           Common Stock.  Company shall issue and deliver the number of duly
authorized, validly issued, fully paid and non-assessable Initial Shares (x) in
uncertificated form by book-entry transfer via the Depository Trust Company's
Deposit and Withdrawal at Custodian (or DWAC) system or (y) if DWAC is
unavailable, by delivery of one or more certificates as provided in Section
2(f), and shall register such shares in the shareholder register of Company in
the name of Purchaser or as instructed by Purchaser in writing.
 
(b)           Initial Warrant.  Company shall deliver the Initial Warrant, duly
executed by Company in definitive form as provided in Section 2(f), and shall
register such Initial Warrant in the warrant register of Company in the name of
Purchaser or as instructed by Purchaser in writing.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Purchase Price.  Purchaser shall cause to be wire transferred to
Company, in accordance with the instructions set forth in Section 20, the
aggregate purchase price of three million dollars ($3,000,000) in immediately
available United States funds.
 
(d)           Closing Documents.  The closing documents required by Sections 14
and 15 shall be delivered to Purchaser and Company, respectively.
 
(e)           Delivery Notice.  Company shall deliver to Purchaser an executed
copy of the delivery notice in the form attached hereto as Annex D.
 
(f)           Delivery Procedure. The original Initial Warrant and, if DWAC is
unavailable, the original certificates representing shares of Common Stock shall
be delivered via Federal Express, at Company's expense, to Purchaser's custodian
at the address for such custodian set forth on Annex D or as otherwise
instructed by Purchaser in writing, and a copy of the airbill evidencing that
such documents have been sent shall be provided to Purchaser on the Initial
Closing Date.
 
The deliveries specified in this Section 2 shall be deemed to occur
simultaneously as part of a single transaction, and no delivery shall be deemed
to have been made until all such deliveries have been made.


3.      Subsequent Closing Deliveries.  Each Subsequent Closing shall take place
initially via facsimile on the applicable Subsequent Closing Date in the manner
set forth below. At each Subsequent Closing, the following deliveries shall be
made:
 
(a)           Additional Common Shares.  Company shall issue and deliver the
number of duly authorized, validly issued, fully paid and non-assessable
Additional Common Shares purchased or required to be issued at such Subsequent
Closing (x) in uncertificated form by book-entry transfer via the Depository
Trust Company's Deposit and Withdrawal at Custodian (or DWAC) system or (y) if
DWAC is unavailable, by delivery of one or more certificates as provided in
Section 3(e), and shall register such shares in the shareholder register of
Company in the name of Purchaser or as instructed by Purchaser in writing.
 
(b)           Purchase Price.  For each Subsequent Closing other than a
Subsequent Closing for a Share Quarterly Payment, Purchaser shall cause to be
wire transferred to Company, in accordance with the instructions set forth in
Section 20, the aggregate purchase price payable for the Additional Common
Shares to be purchased at such Subsequent Closing, in immediately available
United States funds.
 
(c)           Closing Documents.  The closing documents required by Sections 14
and 15 shall be delivered to Purchaser and Company, respectively.
 
(d)           Delivery Notice.  Company shall deliver to Purchaser an executed
copy of the delivery notice in the form attached hereto as Annex D.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           Delivery Procedure. If DWAC is unavailable, the original
certificates representing shares of Common Stock purchased at such Subsequent
Closing shall be delivered via Federal Express, at Company's expense, to
Purchaser's custodian at the address for such custodian set forth on Annex D or
as otherwise instructed by Purchaser in writing, and a copy of the airbill
evidencing that such documents have been sent shall be provided to Purchaser on
the applicable Subsequent Closing Date.
 
The deliveries specified in this Section 3 shall be deemed to occur
simultaneously as part of a single transaction, and no delivery shall be deemed
to have been made until all such deliveries have been made.


4.      Representations and Warranties of Company.  Company hereby represents
and warrants to Purchaser on each Closing Date and each exercise of the Warrant
except as set forth on a Schedule of Exceptions attached hereto as Exhibit 1,
which shall identify each exception by reference to the specific Section to
which such exception applies, as follows:
 
(a)           Incorporation.  Company has been duly incorporated and is validly
existing in good standing under the laws of Delaware or, after the Initial
Closing Date, if another entity has succeeded Company in accordance with the
terms hereof, under the laws of one of the states of the United States or the
District of Columbia.
 
(b)           Authorization.  The execution, delivery and performance of this
Agreement and the Warrant (including the authorization, sale, issuance and
delivery of the Investment Securities) have been duly authorized by all
requisite corporate action and no further consent or authorization of Company,
its Board of Directors or its shareholders is required, except as otherwise
contemplated by this Agreement.
 
(c)           Execution and Delivery.  This Agreement has been duly executed and
delivered by Company and, when this Agreement is duly authorized, executed and
delivered by Purchaser, will be a valid and binding agreement enforceable
against Company in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights generally and to general principles of
equity.  The issuance of the Investment Securities is not and will not be
subject to any preemptive right or rights of first refusal that have not been
properly waived or complied with.
 
(d)           Corporate Power; Qualification.  Company has full corporate power
and authority necessary to (i) own and operate its properties and assets,
execute and deliver this Agreement, (ii) perform its obligations hereunder and
under the Warrant (including, but not limited to, the issuance of the Investment
Securities) and (iii) carry on its business as presently conducted and as
presently proposed to be conducted.  Company and its subsidiaries are duly
qualified and are authorized to do business and are in good standing as foreign
corporations in all jurisdictions in which the nature of their activities and of
their properties (both owned and leased) makes such qualification necessary,
except for those jurisdictions in which failure to do so would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse
Effect.  For purposes of this Agreement, "Material Adverse Effect" means any
material adverse effect with respect to (A) the business, properties, assets,
operations, results of operations, revenues, prospects or condition, financial
or otherwise, of Company and its subsidiaries taken as a whole, (B) the
legality, validity or enforceability of the Agreement, the Warrant, the
Registration Statements or a Prospectus, or (C) Company's ability to perform
fully on a timely basis its obligations under the Agreement or the Warrant.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           No Consents.  No consent, approval, authorization or order of any
court, governmental agency or other body is required for execution and delivery
by Company of this Agreement or the performance by Company of any of its
obligations hereunder and under the Warrant other than the approval by the SEC
of the Registration Statements to be filed pursuant to Section 5(a) hereof.
 
(f)           No Conflict.
 
(i)                 Neither the execution and delivery by Company of this
Agreement and the Warrant nor the performance by Company of any of its
obligations hereunder and thereunder:
 
(1)           violates, conflicts with, results in a breach of, or constitutes a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) or creates any rights
in respect of any Person under (A) the articles of incorporation or by-laws or
comparable organizational documents of Company or any of its subsidiaries, (B)
any decree, judgment, order, law, treaty, rule, regulation or determination of
any court, governmental agency or body, or arbitrator having jurisdiction over
Company or any of its subsidiaries or any of their respective properties or
assets, (C) the terms of any bond, debenture, indenture, credit agreement, note
or any other evidence of indebtedness, or any agreement, stock option or other
similar plan, lease, mortgage, deed of trust or other instrument to which
Company or any of its subsidiaries is a party, by which Company or any of its
subsidiaries is bound, or to which any of the properties or assets of Company or
any of its subsidiaries is subject, (D) the terms of any "lock-up" or similar
provision of any underwriting or similar agreement to which Company is a party,
or (E) any rule or regulation of the Principal Listing Exchange applicable to
Company or the transactions contemplated hereby or of FINRA; or
 
(2)           results in the creation or imposition of any lien, charge or
encumbrance upon any Investment Securities or upon any of the properties or
assets of Company or any of its subsidiaries.
 
(ii)                 There is no control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under Company's charter documents or
the laws of its state of incorporation that is or would become applicable to
Purchaser as a result of Purchaser and Company fulfilling their obligations or
exercising their rights under this Agreement and the Warrant.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           Valid Issuance.  When issued to Purchaser against payment
therefor, each Investment Security:
 
(i)                 will have been duly and validly authorized, duly and validly
issued, fully paid and non-assessable;
 
(ii)                 will be free and clear of any security interests, liens,
claims or other encumbrances; and
 
(iii)                 will not have been issued or sold in violation of any
preemptive or other similar rights of the holders of any securities of Company.
 
(h)           Registration and Listing.  Any resale of Common Shares will be
registered under the Securities Act as provided in Section 5(a) hereof.  Company
satisfies all continued listing criteria of the Principal Listing Exchange.  No
present set of facts or circumstances will (with the passage of time or the
giving of notice or both or neither) cause any of the Common Stock to be
delisted from the Principal Listing Exchange.  All of the Common Shares will,
when issued, be duly listed and admitted for trading on all of the Markets where
shares of Common Stock are traded, including the Principal Listing Exchange.
 
(i)           Proceedings.  There is no pending or, to the best knowledge of
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over Company or
any of its affiliates that would affect the execution by Company of, or the
performance by Company of its obligations under, this Agreement or the Warrant.
 
(j)           Public Filings.  Since January 1, 2007, none of Company's filings
with the United States Securities and Exchange Commission (the "SEC") under the
Securities Act of 1933, as amended (the "Securities Act") or under Section 13 or
15(d) of the Exchange Act (each an "SEC Filing"), including the financial
statements and schedules of Company and results of Company's operations and cash
flow contained therein, contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements, in
the light of the circumstances under which they were made, not
misleading.  Except as has been disclosed to Purchaser in writing, (i) since
January 1, 2009, there has not been any pending or, to the best knowledge of
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over Company or
any of its subsidiaries or affiliates that will or is reasonably likely to
result in a Material Adverse Effect except as disclosed in Company's SEC Filings
on or before the date immediately prior to and excluding the date hereof, (ii)
since the date of Company's most recent SEC Filing, there has not been, and
Company is not aware of, any development or condition that is reasonably likely
to result in, a Material Adverse Effect, and (iii) Company's SEC Filings made
before and excluding the Closing Date fully disclose all material information
concerning Company and its subsidiaries (other than the existence and terms of
this Agreement).
 
 
9

--------------------------------------------------------------------------------

 
 
(k)           Exempt Offering.  The offer and sale of the Common Shares and the
Warrant to Purchaser pursuant to this Agreement will, subject to the accuracy of
Purchaser's  representations and warranties contained in Section 8 hereof and
compliance by Purchaser with the applicable covenants and agreements contained
in Section 11 hereof, be made in accordance with an exemption from the
registration requirements of the Securities Act and any applicable state
law.  Neither Company nor any agent on its behalf has solicited or will solicit
any offers to buy or has offered to sell or will offer to sell all or any part
of the Investment Securities or any other securities to any Person or Persons so
as to bring the sale or issuance of the Investment Securities by Company within
the registration provisions of the Securities Act, except that the Company will
register the Covered Securities.
 
(l)           Capitalization.  Immediately prior to the Initial Closing Date,
the authorized capital stock of Company consists of three hundred million
(300,000,000) shares of Common Stock, $0.0001 par value per share and fifty
million (50,000,000) shares of preferred stock, par value $0.0001 per
share.  Immediately prior to the Initial Closing Date (and prior to giving
effect to the provisions of Section 9 of the Agreement by and between the
Company and Fletcher International, Ltd. dated March 12, 2010, as amended by
that certain Amendment to Agreement, dated July 16, 2010 (the “Fletcher
Agreement”) and the issuance of additional shares of Common Stock or warrants),
(A) one hundred twenty-one million eighteen thousand six hundred forty-two
(121,018,642) shares of Common Stock were issued and outstanding, and eighty
million five hundred fifty-two thousand six hundred sixty-six (80,552,666)
shares of Common Stock are currently reserved and subject to issuance upon the
exercise or conversion of outstanding stock options, warrants, preferred stock
or other convertible rights, (B) zero (0) shares of Common Stock are held in the
treasury of Company, (C) nine million nine hundred seventy-nine thousand one
hundred thirty-nine (9,979,139) shares of preferred stock are issued and
outstanding, (D) zero (0) shares of preferred stock are currently reserved and
subject to issuance upon the exercise of preferred stock warrants, (E) zero (0)
additional shares of Common Stock may be issued under the Company 2000 Stock
Option Plan, (F) up to eight hundred three thousand six hundred fourteen
(803,614) additional shares of Common Stock may be issued under the Company 2008
Stock Plan and (G) up to eleven million four hundred fifty-five thousand eight
hundred four (11,455,804) additional shares of Common Stock may be issued under
the Company 2010 Stock Plan.  All of the outstanding shares of Common Stock and
preferred stock are, and all shares of capital stock which may be issued
pursuant to stock options, warrants, preferred stock or other convertible rights
will be, when issued and paid for in accordance with the respective terms
thereof, duly authorized, validly issued, fully paid and non-assessable, free of
any preemptive rights in respect thereof and issued in compliance with all
applicable state and federal laws concerning issuance of securities.  As of the
date hereof, except as set forth above or as disclosed in writing in Schedule
4(l) attached hereto, and except for shares of Common Stock or other securities
issued upon conversion, exchange, exercise or purchase associated with the
securities, options, warrants, rights and other instruments referenced above, no
shares of capital stock or other voting securities of Company were outstanding,
no equity equivalents, interests in the ownership or earnings of Company or
other similar rights were outstanding, and there were no existing options,
warrants, calls, subscriptions or other rights or agreements or commitments
relating to the capital stock of Company or any of its subsidiaries or
obligating Company or any of its subsidiaries to issue, transfer, sell or redeem
any shares of capital stock, or other equity interest in, Company or any of its
subsidiaries or obligating Company or any of its subsidiaries to grant, extend
or enter into any such option, warrant, call, subscription or other right,
agreement or commitment.
 
 
10

--------------------------------------------------------------------------------

 
 
(m)           Insolvency.  The sum of the assets of Company, both at a fair
valuation and at present fair salable value, exceeds its liabilities, including
contingent liabilities.  Company has sufficient capital with which to conduct
its business as presently conducted and as proposed to be conducted.  Company
has not incurred debt, and does not intend to incur debt, beyond its ability to
pay such debt as it matures.  For purposes of this paragraph, "debt" means any
liability on a claim, and "claim" means (i) a right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured, or (ii) a right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured.  With respect to any such contingent
liabilities, such liabilities are computed at the amount which, in light of all
the facts and circumstances existing at the time, represents the amount which
can reasonably be expected to become an actual or matured liability.
 
(n)           Consideration.  As of the Initial Closing Date, the consideration
that Company is receiving from Purchaser is equivalent in value to the
consideration Purchaser is receiving from Company pursuant to this
Agreement.  As of the Initial Closing Date, under the terms of this Agreement,
Company is receiving fair consideration from Purchaser for the agreements,
covenants, representations and warranties made by Company to Purchaser.
 
(o)           Backdating of Options.  The exercise price of each option granted
by Company has been no less than the fair market value of a share of Common
Stock as determined on the date of grant of such Company option.  All grants of
such options were validly issued and properly approved by the Board of Directors
of Company (or a duly authorized committee or subcommittee thereof) in material
compliance with all applicable legal requirements and recorded on Company's
financial statements in accordance with U.S. generally accepted accounting
principles, and no such grants involved any "back dating," "forward dating" or
similar practices with respect to the effective date of grant.
 
(p)           Placement Agent's Fees.  Company shall be responsible for the
payment of any placement agent's fees, financial advisory fees, or brokers'
commissions, in each case payable to third parties retained by Company, relating
to or arising out of the offering of the Investment Securities pursuant to this
Agreement.  Company shall pay, and hold Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorneys' fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the offering of the Investment Securities pursuant to this
Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(q)           No Integrated Offering.  Neither Company, nor any Person acting on
its behalf, has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause the offering of the Investment Securities to be integrated with
prior offerings by Company for purposes of the Securities Act or the rules and
regulations of FINRA or the Principal Listing Exchange other than such offers
and solicitations that would not adversely affect the availability of an
exemption from registration under the Securities Act of the transactions
contemplated hereby or otherwise result in any violation of the rules and
regulations of FINRA.
 
(r)           Regulatory Permits.  Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business.  Company is not in
material violation of any judgment, decree or order or any statute, ordinance,
rule or regulation applicable to it.
 
(s)           Foreign Corrupt Practices.  Neither Company nor any director,
officer, agent, employee or other Person acting on behalf of Company has, in the
course of its actions for, or on behalf of, Company (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
(t)           Sarbanes-Oxley Act.  Company is in material compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
(u)           Transactions With Affiliates.  Except as disclosed in Company's
SEC Filings, and other than the grant of stock options and restricted and
non-restricted stock grants disclosed that are required to be publicly
disclosed, none of the officers, directors or employees of Company is presently
a party to any transaction with Company required to be disclosed pursuant to
Regulation S-K Item 404, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner, which such transaction would be required to be disclosed.
 
 
12

--------------------------------------------------------------------------------

 
 
(v)           Insurance.  Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which Company is engaged.
 
(w)           Employee Relations.  Company is not a party to any collective
bargaining agreement.  Company is in material compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours.
 
(x)           Intellectual Property Rights.  Except as disclosed in Company's
SEC Filings:
 
(i)                 Company owns or possesses adequate rights or licenses to use
all trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, trade secrets and other intellectual
property rights ("Intellectual Property Rights") currently used in its business
as now conducted or necessary to conduct its business as now conducted or as
proposed to be conducted in the future and all such Intellectual Property Rights
are, to the knowledge of Company, valid, subsisting and enforceable.
 
(ii)                 The operation of the business as currently conducted by
Company does not infringe, violate or misappropriate the Intellectual Property
Rights of any third party, or constitute an unfair competition or an unfair
trade practice under any applicable law, except in each event, where
individually or in the aggregate, such infringement, violations,
misappropriations or unfair competition or trade practice could not reasonably
be expected to result in a Material Adverse Effect on the finances or operations
of Company, and Company has not received any written notice from any third party
claiming any of the foregoing.
 
(iii)                 There is no claim, action or proceeding pending or
threatened in writing against Company regarding its Intellectual Property Rights
or which would otherwise restrict or materially delay the development, testing,
approval, use, distribution or sale of Company's products (including those under
development).
 
(iv)                 Company has used commercially reasonable efforts to defend
and enforce its Intellectual Property Rights and to Company's knowledge, no
third party is currently infringing, violating or misappropriating any
Intellectual Property Rights of Company.
 
(v)                 Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of its Intellectual Property
Rights, including third party confidential information and trade secrets
provided to Company under a duty of confidentiality or non-disclosure.  To
Company's knowledge, none of Company's confidential information or trade secrets
have been used, disclosed or publicized in any unauthorized manner.
 
 
13

--------------------------------------------------------------------------------

 
 
(y)           Investment Company.  Company is not, and is not an affiliate of,
an "investment company" within the meaning of the Investment Company Act of
1940, as amended.
 
(z)           Tax Status.  Except as would not have a Material Adverse Effect,
Company (i) has made or filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.
 
(aa)           Internal Accounting and Disclosure Controls.  Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management's general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.  Company maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15 promulgated under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by Company in the reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by Company in the reports that it files or submits under the Exchange
Act is accumulated and communicated to Company's management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.
 
(bb)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by Company in
its SEC Filings and is not so disclosed or that otherwise would have a Material
Adverse Effect.
 
(cc)           Transfer Taxes.  All stock transfer or other taxes (other than
income or similar taxes) that are required to be paid in connection with the
offering of the Investment Securities will be, or will have been, fully paid or
provided for by Company, and all laws imposing such taxes will be or will have
been complied with.
 
(dd)           Manipulation of Price.  Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of Company to facilitate the offering of Investment Securities
pursuant to this Agreement or (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases for the offering of Investment Securities
pursuant to this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
(ee)           Anti-dilution Provisions.  As of the date of this Agreement,
other than anti-dilution rights present in (i) Company's Certificate of
Incorporation or its Certificate of Designation of Rights, Preferences,
Privileges and Restrictions of Series A Preferred Stock and (ii) the Fletcher
Agreement, each  as in effect on the date of this Agreement, there is no other
anti-dilution provision under any agreement to which Company is party or to
which any assets of Company are subject.  The anti-dilution rights present in
Company's Certificate of Incorporation or its Certificate of Designation of
Rights, Preferences, Privileges and Restrictions of Series A Preferred Stock
will not become effective as a result of Purchaser and Company fulfilling their
obligations or exercising their rights under this Agreement and the Warrant,
including, without limitation, as a result of Company's issuance of the Common
Shares hereunder or Purchaser's exercise of the Warrant for Common Shares.
 
(ff)           Certain Notices.  As of each Closing Date, Company has provided
Purchaser with all Restatement Notices required to be delivered following a
Restatement.
 
5.      Registration Provisions.
 
(a)           Registrations.  As soon as practicable after each Trigger Event
(as defined below), and in no event later than two (2) full Business Days before
filing the applicable Registration Statement (as defined below) with the SEC,
Company shall provide Purchaser with a draft registration statement on Form S-1
to be filed by Company with the SEC (together with any amendments and
supplements thereto and any replacement registration statement with respect
thereto, a "Registration Statement" and, collectively, the "Registration
Statements") that covers the resale of all Covered Securities (as defined below)
with respect to such Trigger Event.  Purchaser shall have the right to approve
the description of the selling shareholder, plan of distribution and all other
references to Purchaser and its affiliates contained in each Registration
Statement.  Company shall, at its own expense, file each Registration Statement
including the description, as approved by Purchaser, of the selling shareholder,
plan of distribution and all other references to Purchaser and its affiliates
contained in the Registration Statement, as soon as practicable after such
approval by Purchaser, and in no event later than (i) for the Registration
Statement for which the Trigger Event is the Initial Closing (the "Initial
Registration Statement"), forty-five (45) days after the date hereof and (ii)
for any other Registration Statement, thirty (30) days after the Trigger
Event.  Company shall use its best efforts to cause each Registration Statement
to be declared effective by the SEC as soon as practicable, and in no event
later than (i) for the Registration Initial Registration Statement, ninety (90)
days after the date of this Agreement, (ii) for the Registration Statement for
which the Trigger Event is an increase in the Quarterly Share Estimate (as
defined below), the first date that Company has issued Common Shares as Share
Quarterly Payments in an amount that exceeds the Quarterly Share Estimate in
effect prior to such increase and (iii) for any other Registration Statement,
ninety (90) days after the applicable Trigger Event (the "Required Registration
Date") and cause all applicable Covered Securities to be included on such
Registration Statement.  Company shall provide prompt written notice to
Purchaser when each Registration Statement has been declared effective by the
SEC.  Company shall promptly amend the applicable Registration Statement (or, if
necessary, file a new registration statement) at any time that the number of
Covered Securities exceeds the number of Common Shares registered on such
Registration Statement, so that all such Common Shares shall be registered and
freely tradable.  "Trigger Event" means (i) the Initial Closing, (ii) each
Subsequent Closing with respect to a Subsequent Investment, (iii) the issuance
of the Subsequent Warrant and (iv) an increase in the Quarterly Share
Estimate.  "Covered Securities" means (A) with respect to the Trigger Event
described in the foregoing clause (i), all Common Shares issued at the Initial
Closing, issued or issuable as Share Quarterly Payments (based on the initial
Quarterly Share Estimate) and issuable upon exercise of the Initial Warrant, (B)
with respect to a Trigger Event described in the foregoing clause (ii), all
Common Shares issued upon such Trigger Event and all Common Shares issuable upon
exercise of the portion of the Initial Warrant corresponding to the increase in
the Warrant Amount (as defined therein) resulting from such Trigger Event, (C)
with respect to the Trigger Event described in the foregoing clause (iii), all
Common Shares issuable upon exercise of the Subsequent Warrant and (D) with
respect to the Trigger Event described in the foregoing clause (iv), the number
of shares by which the Quarterly Share Estimate has increased.  For purposes of
determining the number of Covered Securities, the Company shall be permitted to
use an estimate of the number of Common Shares issuable in the future as Share
Quarterly Payments (a "Quarterly Share Estimate").  In determining the number of
Covered Securities to include on the Initial Registration Statement, the
Quarterly Share Estimate shall be 3,901,999 Common Shares.  The obligations to
file the Registration Statements and maintain the effectiveness of the
Registration Statements as provided in this Section 5 are referred to herein as
the "Registration Requirement."
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Maintenance of Registration.  Company will: (A) keep each
Registration Statement effective until the earlier of (x) the later of (i) the
second (2nd) anniversary of the issuance of the last Covered Security required
to be included in such Registration Statement that may be issued, or (ii) such
time as all of the Covered Securities issued or issuable hereunder and required
to be included in such Registration Statement can be sold by Purchaser or any of
its affiliates immediately without compliance with the registration requirements
of the Securities Act pursuant to Rule 144 under the Securities Act ("Rule 144")
and (y) the date all of the Covered Securities issued or issuable and required
to be included in such Registration Statement shall have been sold by Purchaser
and its affiliates (such later period, the "Registration Period"); (B) prepare
and file with the SEC such amendments and supplements to each Registration
Statement and the prospectus used in connection with such Registration Statement
(as so amended and supplemented from time to time, the applicable "Prospectus")
as may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Covered Securities by Purchaser or any of its
affiliates; (C) furnish such number of Prospectuses and other documents incident
thereto, including any amendment of or supplement to any Prospectus, as
Purchaser from time to time may reasonably request; (D) cause all Covered
Securities to be listed on each securities exchange and quoted on each quotation
service on which similar securities issued by Company are then listed and/or
quoted; (E) provide a transfer agent and registrar for all Covered Securities
and a CUSIP number for all Covered Securities; (F) otherwise comply with all
applicable rules and regulations of the SEC, the Principal Listing Exchange and
any other Market on which the Covered Securities are obligated to be listed
and/or quoted under this Agreement; and (G) file the documents required of
Company and otherwise obtain and maintain requisite blue sky clearance in (x)
all jurisdictions in which any of the shares of Common Stock were originally
sold and (y) all other states specified in writing by Purchaser, provided,
however, that as to this clause (y), Company shall not be required to qualify to
do business or consent to service of process in any state in which it is not now
so qualified or has not so consented.  Purchaser shall have the right to approve
the description of the selling shareholder, plan of distribution and all other
references to Purchaser and its affiliates contained in the Registration
Statement and each Prospectus.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           Prospectus Delivery.  Company shall furnish to Purchaser upon
request a reasonable number of copies of the applicable Prospectus and any
supplement to or amendment of such Prospectus as may be necessary in order to
facilitate the public sale or other disposition of all or any of the Covered
Securities by Purchaser or any of its affiliates pursuant to any Registration
Statement.
 
(d)           Rule 144 and S-3 Availability.  With a view to making available to
Purchaser and its affiliates the benefits of Rule 144 and Form S-3 under the
Securities Act, Company covenants and agrees to:  (A) make and keep available
adequate current public information (within the meaning of Rule 144(c))
concerning Company, until the earlier of (x) the second (2nd) anniversary of the
issuance of the last Covered Security to be issued and (y) such date as all of
the Covered Securities shall have been resold by Purchaser or any of its
affiliates; and (B) furnish to Purchaser upon request, as long as Purchaser owns
any Covered Securities, (x) a written statement by Company that it has complied
with the reporting requirements of the Securities Act and the Exchange Act, (y)
a copy of the most recent annual or quarterly report of Company, and (z) such
other information as may be reasonably requested in order to avail Purchaser and
its affiliates of Rule 144 or Form S-3 with respect to such Covered Securities.
 
(e)           Blackout Periods.  Notwithstanding anything else in this Section
5, if, at any time during which a Prospectus is required to be delivered in
connection with the sale of any Covered Security, Company determines in good
faith and upon the advice of its outside counsel that a development occurred or
a condition existed prior to effectiveness of any Registration Statement as a
result of which such Registration Statement or the applicable Prospectus
contains a material misstatement or omission, or that a material transaction in
which Company is engaged or proposes to engage would require an immediate
amendment to such Registration Statement, a supplement to such Prospectus, or a
filing under the Exchange Act or other public disclosure of material information
and the disclosure of such transaction would be premature or injurious to the
consummation of the transaction, Company will immediately notify Purchaser
thereof by telephone and in writing.  Upon receipt of such notification,
Purchaser and its affiliates will immediately suspend all offers and sales of
any Covered Security pursuant to such Registration Statement.  In such event,
Company  will amend or supplement such Registration Statement and the applicable
Prospectus or make such filings or public disclosures as promptly as practicable
and will take such other steps as may be required to permit sales of the Covered
Securities thereunder by Purchaser and its affiliates in accordance with
applicable federal and state securities laws.  Company  will promptly notify
Purchaser after it has determined in good faith that such sales have become
permissible in such manner and will promptly deliver copies of such Registration
Statement and the applicable Prospectus (as so amended or supplemented, if
applicable) to Purchaser in accordance with paragraphs (b) and (c) of this
Section 5.  Notwithstanding the foregoing, (A) under no circumstances shall
Company be entitled to exercise its right to suspend sales of any Covered
Securities as provided in this Section 5(e) and pursuant to any Registration
Statement more than twice in any twelve (12) month period, (B) the period during
which such sales may be suspended (each a "Blackout Period") at any time shall
not exceed thirty (30) calendar days, and (C) no Blackout Period may commence
less than thirty (30) calendar days after the end of the preceding Blackout
Period..
 
 
17

--------------------------------------------------------------------------------

 
 
(f)           Blackout Remedies.  Upon the commencement of a Blackout Period
pursuant to this Section 5, Purchaser will notify Company of any contract to
sell, assign, deliver or otherwise transfer any Covered Security (each a "Sales
Contract") that Purchaser or any of its affiliates has entered into prior to the
commencement of such Blackout Period and that would require delivery of such
Covered Securities during such Blackout Period, which notice will contain the
aggregate sale price and quantity of Covered Securities pursuant to such Sales
Contract.  If Purchaser or any of its affiliates are therefore unable to
consummate the sale of Covered Securities pursuant to the Sales Contract,
Company will promptly indemnify each Purchaser Indemnified Party (as such term
is defined in Section 18(a) below) against any Proceeding (as such term is
defined in Section 18(a) below) that each Purchaser Indemnified Party may incur
arising out of or in connection with Purchaser's breach or alleged breach of any
such Sales Contract, and Company shall reimburse each Purchaser Indemnified
Party for any reasonable costs or expenses (including legal fees) incurred by
such party in investigating or defending any such Proceeding.
 
(g)           Registration or Listing Failure.  In addition to any other
remedies available to Purchaser under this Agreement, the Warrant or at law or
equity, if the Registration Statement has not been declared effective by the SEC
by the Required Registration Date, the Registration Statement is otherwise not
available with respect to all Covered Securities at any time on or after the
Required Registration Date (except during a Blackout Period permitted under
Section 5(e)) or the Covered Securities are not listed or quoted and qualified
for trading on a Market (each calendar day in which such Registration Statement
is unavailable or such securities are not listed or quoted and qualified for
trading on a Market, a "Public Market Unavailability Day"), then (x) the Warrant
Term of the Initial Warrant and the Subsequent Warrant shall be extended as set
forth therein, (y) the measurement period for the Subsequent Warrant Condition
shall be delayed as set forth in Section 6(a) and (z) the Company shall pay to
Purchaser an amount for each period of thirty (30) Public Market Unavailability
Days (or portion thereof) determined as follows:
 
 
18

--------------------------------------------------------------------------------

 
 
Period of Public Market Unavailability Days Beginning on:
 
Amount of Payment for Period or Portion thereof
1st Public Market Unavailability Day
 
1.50% of the Share Value
31st Public Market Unavailability Day
 
1.75% of the Share Value
61st Public Market Unavailability Day
 
2.00% of the Share Value
91st Public Market Unavailability Day
 
2.25% of the Share Value
121st Public Market Unavailability Day and every thirtieth (30th) Public Market
Unavailability Day thereafter
 
The percentage of the Share Value equal to the percentage for the prior period
plus 0.25%

 
The payment for Public Market Unavailability Days for each period of thirty (30)
Public Market Unavailability Days (or portion thereof) shall be made by wire
transfer of immediately available funds no later than five (5) days after and
excluding the last day of such period.  Separate payment shall be due for each
period of thirty (30) Public Market Unavailability Days (or portion thereof) and
no credit shall be given for any payment made in any prior period.  Interest
shall be due and payable on any amount that is due to Purchaser pursuant to this
Section 5(g) and has not been paid when due, calculated for the period from and
including the due date to but excluding the date on which such amount is paid at
the greater of (i) twelve percent (12%) or (ii) the prime rate of U.S. money
center banks as published in The Wall Street Journal (or if The Wall Street
Journal does not exist or publish such information, then the average of the
prime rates of three (3) U.S. money center banks agreed to by the parties) plus
nine percent (9%) or such lesser amount as is permitted under applicable usury
or other law.  Any such interest shall be paid in cash no later than the date
that the payment due under this Section 5(g) is made by wire transfer of
immediately available funds to an account designated by Purchaser in
writing.  "Share Value" for any period of thirty (30) Public Market
Unavailability Days (or portion thereof) means the following amount calculated
as of the first Public Market Unavailability Day in such period: the aggregate
Daily Market Price of all Common Shares previously issued and all Common Shares
that could be issued to Purchaser under the Agreement and the Warrant on such
Public Market Unavailability Day assuming the exercise in full of all remaining
Purchaser Rights and the Warrant and without regard to the limitations set forth
in Section 7 of the Agreement or any other limitations on exercise.
 
6.      Subsequent Warrant.
 
(a)           If, for two (2) consecutive calendar quarters commencing on or
after the Measurement Commencement Date, the Average Market Price of the Common
Stock calculated on each Business Day in each such calendar quarter exceeds
$3.00 per share for each such Business Day (the "Subsequent Warrant Condition"),
then Company shall deliver to Purchaser and each Holder (as defined in the
Warrant) a written notice substantially in the form attached hereto as Annex E
(a "Subsequent Warrant Notice") certifying that the Subsequent Warrant Condition
has been satisfied.  In any case, a Subsequent Warrant Notice shall be delivered
no later than five (5) Business Days after the date the Subsequent Warrant
Condition has been satisfied.  The Measurement Commencement Date means the third
(3rd) anniversary of the Initial Closing Date; provided, that the Measurement
Commencement Date shall be delayed for each Public Market Unavailability Day, if
any.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Each Holder may submit one or more Warrant Exercise Notices (as
defined in the Warrant) under the Initial Warrant at any time on or before the
issuance and delivery of the Subsequent Warrant.  The Initial Warrant shall
expire and be of no further force and effect upon the issuance and delivery of
the Subsequent Warrant, except that the Initial Warrant shall remain in effect
to the extent necessary to consummate any exercises thereof for which Warrant
Exercise Notices have been given.  On the tenth (10th) Business Day following
Purchaser's receipt of a Subsequent Warrant Notice duly and timely given,
Company shall issue and deliver to Purchaser a new warrant (the "Subsequent
Warrant"), duly executed by Company in definitive form, in form and substance
identical to the Initial Warrant except that (x) the initial Warrant Amount of
the Subsequent Warrant shall be three million dollars ($3,000,000) plus the
aggregate amount of all Subsequent Investments made by Purchaser hereunder, (y)
the Warrant Price of the Subsequent Warrant shall be an amount equal to the
product of (1) the Warrant Price (as defined in the Initial Warrant) as of the
date of issuance of the Subsequent Warrant, multiplied by (2) the quotient equal
to $3.00 divided by $0.5261 and (z) the Warrant Term of the Subsequent Warrant
shall commence on the date of issuance of the Subsequent Warrant and expire on
the second (2nd) anniversary of the date of issuance of the Subsequent Warrant,
extended by that number of days, if any, by which the Warrant Term of the
Initial Warrant has been extended pursuant to this Agreement and the Initial
Warrant (and subject to further extension after the date of issuance as provided
in this Agreement and the Subsequent Warrant), and Company shall register the
Subsequent Warrant in the warrant register of Company in the name of Purchaser
or as otherwise instructed by Purchaser in writing.
 
7.      Beneficial Ownership Limitation.
 
(a)           Maximum Number.  Company shall not issue any Common Shares
pursuant to this Agreement or upon any exercise of the Warrant, and Purchaser
shall not have the right to receive any such Common Shares, to the extent the
number of shares of Common Stock beneficially owned (calculated in accordance
with Rule 13d-3 promulgated under the Exchange Act) by Purchaser immediately
following such issuance would exceed the Maximum Number. The "Maximum Number"
shall initially equal eleven million nine hundred eighty thousand eight hundred
forty-six (11,980,846) Common Shares, and thereafter shall be automatically
adjusted as follows:
 
(i)                 Unless expressly waived in writing by Purchaser, Company
shall deliver to Purchaser on or before the tenth (10th) day of each calendar
month commencing with the month of April 2010 a notice (an "Outstanding Share
Notice") stating the aggregate number of shares of Common Stock outstanding as
of the last day of the preceding month and the increase (an "Increase") or
decrease (a "Decrease"), if any, in the aggregate number of shares of Common
Stock from the number of shares reported on the preceding Outstanding Share
Notice (or, in the case of the first Outstanding Share Notice, the number of
shares of Common Stock outstanding as reported in Section 4(l)).
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)                 If an Outstanding Share Notice reflects a Decrease, then
upon delivery of such Outstanding Share Notice, unless otherwise provided in a
then-effective 65 Day Notice (as defined below), the Maximum Number shall be
deemed decreased such that the Maximum Number equals nine and nine tenths
percent (9.90%) of the aggregate number of outstanding shares of Common Stock
reported on such Outstanding Share Notice.  If an Outstanding share Notice
reflects an Increase, then on the sixty-fifth (65th) day after delivery of such
Outstanding Share Notice,  unless otherwise provided in a then-effective 65 Day
Notice (as defined below), the Maximum Number shall be deemed increased such
that the Maximum Number equals nine and nine tenths percent (9.90%) of the
aggregate number of outstanding shares of Common Stock reported on such
Outstanding Share Notice.
 
(iii)                 The Maximum Number shall also be increased on the
sixty-fifth (65th) day after Purchaser delivers a written notice (a "65 Day
Notice") to Company designating a greater Maximum Number.  A 65-Day Notice may
be given by Purchaser at any time and from time to time on one more occurrences.
 
(b)           Deferred Issuance.  Any shares of Common Stock or other
consideration (in the form of cash, securities or other assets per share of
Common Stock issuable to a holder of shares of Common Stock in connection with a
Change of Control) that would have been issued to Purchaser pursuant to this
Agreement or upon exercise of the Warrant but for the limitations contained in
this Section 7 shall be deferred and shall be delivered to Purchaser promptly
and in any event no later than three (3) Business Days after the date such
limitations cease to restrict the issuance of such shares (whether due to an
increase in the Maximum Number so as to permit such issuance, the disposition by
Purchaser of shares of Common Stock or any other reason) unless Purchaser has
withdrawn the applicable Purchaser Notice or Warrant Exercise Notice (as defined
in the Warrant).
 
8.      Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to Company on each Closing Date:
 
(a)           Formation.  Purchaser has been duly formed and is validly existing
under the laws of Delaware.
 
(b)           Authorization, Execution and Delivery.  The execution, delivery
and performance of this Agreement by Purchaser have been duly authorized by all
requisite corporate action and no further consent or authorization of Purchaser,
its Board of Managers or similar governing body, or its members, is
required.  This Agreement has been duly executed and delivered by Purchaser and,
when duly authorized, executed and delivered by Company, will be a valid and
binding agreement enforceable against Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors' rights generally
and to general principles of equity.
 
(c)           No Endorsement.  Purchaser understands that no United States
federal or state agency has passed on, reviewed or made any recommendation or
endorsement of the Investment Securities.
 
 
21

--------------------------------------------------------------------------------

 
 
(d)           Accredited Investor.  Purchaser is an "accredited investor" as
such term is defined in Regulation D promulgated under the Securities Act.
 
(e)           No Distribution.  Purchaser is purchasing the Investment
Securities for its own account for investment only and not with a view to, or
for resale in connection with, the public sale or distribution thereof in the
United States, except pursuant to sales registered under the Securities Act or
an exemption therefrom.
 
(f)           Registration Exemption.  Purchaser understands that the Investment
Securities are being or will be offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that Company is relying on the truth and accuracy of, and
Purchaser's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of Purchaser
to acquire the Investment Securities.
 
9.      Future Equity Issuances.
 
(a)           If Company engages or participates in (or intends to engage or
participate in) any discussion with any Person regarding any sale or issuance to
any Person (other than Purchaser or its affiliates) of any shares of, or
securities convertible into, exercisable or exchangeable for, or whose value is
derived in whole or in part from, any shares of any class of Company's capital
stock, other than an Excluded Issuance (a "Future Equity Issuance"), the Company
shall (i) promptly notify Purchaser of the existence of Company's intentions or
discussions with respect to the proposed Future Equity Issuance and (ii) in
connection with such notice, inquire whether Purchaser desires to be informed as
to the substance of such intentions or discussions. If Purchaser notifies
Company in writing that Purchaser elects to become informed with respect to such
proposed Future Equity Issuance by 11:59 p.m., New York City time, on the third
(3rd) Business Day after and excluding the date on which Company so notifies
Purchaser, Company shall use its best efforts to engage in good faith
discussions with Purchaser regarding the proposed Future Equity Issuance and
shall not consummate such Future Equity Issuance for five (5) full Business Days
after and excluding the date of Purchaser's election.  For purposes of
clarification, nothing in this Section 9(a) shall obligate Company to allow
Purchaser to participate in a Future Equity Issuance.
 
(b)           Upon the consummation of any Future Equity Issuance, the Warrant
Price (as defined in the Warrant) shall automatically be reduced to equal the
lesser of (A) the Warrant Price as then in effect and (B) the Later Issuance
Price.
 
(c)            If, at any time within one (1) year following any Closing Date or
the closing of any exercise of the Warrant (each, a "Diluted Investment
Closing"), there is (i) a public disclosure of Company's intention or agreement
to engage in a Future Equity Issuance, or (ii) a consummation of a Future Equity
Issuance, in each case at a price per share below the purchase price or exercise
price per share paid (or deemed paid in the case of a Share Quarterly Payment or
Cashless Exercise (as defined in the Warrant)) by Purchaser for the Common
Shares acquired at such Diluted Investment Closing, then promptly, and in any
case within three (3) Business Days, following such disclosure or consummation,
Company shall issue and deliver a number of shares of Common Stock to Purchaser
equal to the positive difference, if any, with respect to each Diluted
Investment Closing, between (x) the quotient of (1) the aggregate purchase price
or aggregate exercise price paid (or deemed to have been paid in the case of a
Share Quarterly Payment or Cashless Exercise (as defined in the Warrant)) by
Purchaser with respect to such Diluted Investment Closing divided by (2) the
Later Issuance Price (as defined below) and (y) the number of shares of Common
Stock actually issued to Purchaser at such Diluted Investment Closing.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           "Excluded Issuance" means any of the following: (A) issuances
pursuant to any stock split, dividend or distribution payable in additional
shares of capital stock to holders of Common Stock, (B) sales or issuances to
employees, consultants or directors of Company directly or pursuant to a stock
option plan, employee stock purchase plan or restricted stock plan, or other
similar arrangements related to compensation for services consistent with past
practices and approved by the Board of Directors, (C) issuances upon the
exercise of any options or warrants to purchase capital stock outstanding on the
date hereof, in each case in accordance with the terms of such options or
warrants in effect on the date hereof, (D) issuances upon the conversion or
exchange of any convertible or exchangeable security outstanding on the date
hereof, in each case in accordance with the terms of such convertible or
exchangeable securities in effect on the date hereof, (E) Common Shares issued
or issuable pursuant to this Agreement, the Warrant, or (F) issuances pursuant
to the Fletcher Agreement or the “Warrant” as defined in the Fletcher Agreement.
 
(e)           "Later Issuance Price" means the lowest price per share of Common
Stock paid or payable by any Person in the Future Equity Issuance, including, in
the case of options, warrants, convertible preferred, convertible notes or other
securities convertible, exchangeable or exercisable into or for Common Stock,
the lowest price per share at which such conversion, exchange or exercise may
occur on any future date.
 
(f)           Notwithstanding the foregoing, Company shall ensure that no Person
acting on its behalf shall sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security that may be integrated with the
offering of Investment Securities pursuant to this Agreement for purposes of the
Securities Act or the rules and regulations of FINRA or the OTCBB.
 
10.      Restatements
 
(a)           Upon any Restatement, the Warrant Price (as defined in the
Warrant) shall automatically be reduced to equal the lesser of (A) the Warrant
Price as then in effect and (B) the Restatement Price.
 
(b)           If a Restatement occurs on or before the first (1st) anniversary
of a Diluted Investment Closing:
 
 
23

--------------------------------------------------------------------------------

 
 
(i)                 Company shall deliver to Purchaser a written notice  (a
"Restatement Notice") in substantially the form and substance attached hereto as
Annex F, within three (3) Business Days of such Restatement, stating the date on
which such Restatement has occurred and including the documents in which such
Restatement was publicly disclosed; and
 
(ii)                 Promptly, and in any case within three (3) Business Days,
following receipt of a Restatement Adjustment Notice, Company shall issue and
deliver a number of shares of Common Stock to Purchaser equal to the positive
difference, if any, with respect to each such Diluted Investment Closing between
(A) the quotient of (x) the aggregate purchase price or aggregate exercise price
paid (or deemed to have been paid in the case of a Share Quarterly Payment or
Cashless Exercise (as defined in the Warrant)) by Purchaser with respect to such
Diluted Investment Closing divided by (y) the Restatement Price and (B) the
number of shares of Common Stock actually issued to Purchaser at such Diluted
Investment Closing.
 
(c)           At any time after the date of the Restatement and before the
Restatement Adjustment Notice Deadline, Purchaser may deliver a notice in the
form attached hereto as Annex G (a "Restatement Adjustment Notice") to Company
specifying the Restatement Date, the Restatement Price, and calculating the
number of shares of Common Stock, if any, required to be issued by Company to
Purchaser pursuant to clause (b)(ii) of this Section 10.
 
(d)           "Company Financial Statements" means all financial statements
(including the notes thereto) and earnings releases filed by Company with (or
furnished by Company to) the SEC or publicly announced by Company.
 
(e)           "Restatement" means the earlier of (x) the announcement by Company
of its intention to restate any portion of Company Financial Statements and (y)
the actual restatement by Company of any portion of Company Financial
Statements.
 
(f)           "Restatement Adjustment Notice Deadline" means the sixtieth (60th)
Business Day after the later of (i) the date on which Company delivers the
Restatement Notice to Purchaser and (ii) the date on which Company files an
amended SEC Filing or Form 8-K fully and finally restating the financial
statements required to be restated in the Restatement.
 
(g)           "Restatement Date" means, at the option of and pursuant to the
determination of Purchaser (as designated in a notice from Purchaser to
Company), any date on which a Restatement occurs (including, with respect to any
Restatement, the date of an announcement by Company of its intention to restate
any portion of Company's Financial Statements or the date on which is filed an
amended SEC Filing or Form 8-K or issuance of a press release in respect of the
matters described in such announcement or the date on which such Restatement is
filed with the SEC).
 
 
24

--------------------------------------------------------------------------------

 
 
(h)           "Restatement Price" means the Daily Market Price calculated as of
any day during either of the following periods, in the sole discretion of
Purchaser: (A) the forty (40) Business Days after and excluding the related
Restatement Date or (B) the forty (40) Business Days after and excluding any
date on which Company files restated financial statements with the SEC with
respect to such Restatement.
 
11.      Covenants of Company.  Company covenants and agrees with Purchaser as
follows:
 
(a)           Listing.  For so long as Purchaser owns or has the right to
purchase any Investment Securities, and for a period of one (1) year thereafter,
Company will (i) maintain the eligibility of the Common Stock for listing on the
Principal Listing Exchange; (ii) regain the eligibility of the Common Stock for
listing and/or quotation on all Markets including the Principal Listing Exchange
in the event that the Common Stock is delisted by the Principal Listing Exchange
or any other applicable Market; and (iii) cause the representations and
warranties contained in Section 4 to be and remain true and correct.
 
(b)           Filings.  Company will make all filings required by law with
respect to the transactions contemplated hereby.
 
(c)           Compliance with Investment Securities.  Company will comply with
the terms and conditions of the Warrant set forth in the Warrant.
 
(d)           Public Disclosure of Agreement and Closings.  Company will provide
Purchaser with a reasonable opportunity, which shall not be less than two (2)
full Business Days, to review and comment on any public disclosure by Company of
information regarding this Agreement and the transactions contemplated hereby,
before such public disclosure.  Company shall, within one (1) Business Days
after and excluding each Closing Date, or the date of the closing of any
exercise of the Warrant, publicly distribute a press release disclosing the
material terms of such transaction and shall, within three (3) Business Days
after and excluding each such transaction, file a report with the SEC on Form
8-K with respect to the same.
 
(e)           Financial Statement Certification.  For so long as Purchaser owns
any shares of Common Stock, or any Common Shares are issuable upon exercise of
the Warrant, Company shall be deemed to have certified to Purchaser,
concurrently with the filing of each of its quarterly reports on Form 10-Q with
the SEC that the final consolidated unaudited financial statements including the
footnotes thereto contained therein fairly present in all material respects the
financial condition in conformity with accounting principles generally accepted
in the United States, results of operations and cash flows of Company as of and
for the periods presented therein.
 
(f)           Restatements.  If a Restatement occurs, Company shall deliver to
Purchaser a Restatement Notice within three (3) Business Days of such
Restatement.
 
(g)           Reservation of Shares.  Company shall at all times reserve for
issuance such number of its shares of Common Stock as shall from time to time be
sufficient to effect the purchase of Common Shares as provided hereunder and the
exercise of the Warrant and to satisfy its delivery obligation upon such
purchase and/or exercise.
 
 
25

--------------------------------------------------------------------------------

 
 
(h)           Delivery of 2010 Annual Financial Statements.  As soon as
practicable after filing with the SEC, Company shall furnish to Purchaser (i) a
true, correct and complete copy of a report of Weiser, LLP together with
accompanying consolidated financial statements and schedules of Company at
December 31, 2010 and the results of Company's operations and cash flows for the
one (1) year period ended December 31, 2010, certified by Weiser, LLP, and (ii)
the written consent of Weiser, LLP to furnishing such report as described in
clause (i) above.
 
(i)           Cooperation.  Company shall cooperate in good faith to assist with
any assignment, pledge, hypothecation or transfer of the Investment Securities
by Purchaser, including without limitation, making its representatives available
for discussions with lenders and assignees and promptly processing requests to
re-title the Investment Securities as necessary.
 
12.      Change of Control.
 
(a)           Assumption of Obligations.  If Company is a party to any
transaction that results in a Change of Control, Purchaser and its assigns shall
have the rights set forth in the Warrant regarding Changes of Control in
addition to the rights contained in this Agreement.  Company agrees that it will
not enter into an agreement with an Acquiring Person resulting in a Change of
Control unless such agreement expressly obligates the Acquiring Person to assume
all of Company's obligations under this Agreement and the Warrant including, but
not limited to, the quarterly payment, dividend, voting, share issuance,
registration and other provisions regarding the rights to acquire shares of
Common Stock at the Subsequent Closings and under the Warrant.  Without limiting
the foregoing, (i) all references in this Agreement to the Common Stock shall be
deemed to refer to the equivalent security of the Acquiring Person and (ii) the
Warrant and all unexercised and unexpired rights under this Agreement shall
automatically be converted into equivalent rights with respect to the Acquiring
Person including, but not limited to, the right to purchase the equivalent of
the Common Stock at the Subsequent Closings and upon the exercise of the
Warrant.
 
(b)           Adjustments.  On and after the date a public announcement is made
of Company's or any other Person's intention or agreement to engage in a
transaction or series of transactions that may result in a Change of Control,
the Warrant Price (as defined in the Warrant) shall automatically, and without
further action, be adjusted to equal the lesser of (i) such Warrant Price as in
effect on the date of such announcement, (ii) the Average Market Price of the
Common Stock as of the date of such announcement and (iii) the Pre-Acquisition
Price (as defined below) with respect to such Change of Control.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           Notification.  On the date a public announcement is made that an
agreement has been entered into with an Acquiring Person that would result in a
Change of Control, Company shall deliver to Purchaser written notice that the
Acquiring Person has assumed such obligations.  Company shall provide Purchaser
with written notice of any proposed transaction resulting in a Change of Control
as soon as the existence of such proposed transaction is made public by any
Person.  Thereafter, Company shall notify Purchaser promptly of any material
developments with respect to such transaction, including advance notice at least
ten (10) Business Days before the date such transaction is expected to become
effective.
 
(d)           "Change of Control" means (i) acquisition of Company by means of
merger or other form of corporate reorganization in which outstanding shares of
Company are exchanged for securities or other consideration issued, or caused to
be issued, by the Acquiring Person or its Parent, Subsidiary or Affiliate (each
as defined in Rule 12b-2 promulgated under the Exchange Act), other than a
restructuring by Company  where outstanding shares of Company are exchanged for
shares of the Acquiring Person on a one-for-one basis and, immediately following
the exchange, former stockholders of Company own all of the outstanding shares
of the Acquiring Person, (ii) a sale or other disposition of all or
substantially all of the assets of Company (on a consolidated basis) in a single
transaction or series of related transactions, (iii) any tender offer, exchange
offer, stock purchase or other transaction or series of related transactions by
Company in which the power to cast the majority of the eligible votes at a
meeting of Company's stockholders at which directors are elected is transferred
to a single entity or group acting in concert, or (iv) a capital reorganization
or reclassification of the Common Stock (other than a reorganization or
reclassification in which the Common Stock are not converted into or exchanged
for cash or other property, and, immediately after consummation of such
transaction, the stockholders of Company immediately prior to such transaction
own the Common Stock or other voting stock of Company in substantially the same
proportions relative to each other as such stockholders owned immediately prior
to such transaction).  Notwithstanding anything contained herein to the
contrary, the change in the state of incorporation of Company shall not in and
of itself constitute a Change of Control.
 
(e)           "Acquiring Person" means, in connection with any Change of
Control, (i) the continuing or surviving Person of a consolidation or merger
with Company (if other than Company), (ii) the transferee of all or
substantially all of the properties or assets of Company, (iii) the corporation
consolidating with or merging into Company in a consolidation or merger in
connection with which the Common Stock is changed into or exchanged for stock or
other securities of any other Person or cash or any other property, (iv) the
entity or group acting in concert acquiring or possessing the power to cast the
majority of the eligible votes at a meeting of Company's stockholders at which
directors are elected, (v) in the case of a capital reorganization or
reclassification, Company, or (vi) at Purchaser's election, any Person that (A)
controls the Acquiring Person directly or indirectly through one or more
intermediaries, (B) is required to include the Acquiring Person in the
consolidated financial statements contained in such Acquiring Person's Annual
Report on Form 10-K (if such Acquiring Person is required to file such a report)
or would be required to so include the Acquiring Person in such Acquiring
Person's consolidated financial statements if they were prepared in accordance
with U.S. generally accepted accounting principles and (C) is not itself
included in the consolidated financial statements of any other Person (other
than its consolidated subsidiaries).
 
 
27

--------------------------------------------------------------------------------

 
 
(f)           "Pre-Acquisition Price" means (i) the Daily Market Price of the
Common Stock on the date immediately preceding the date on which a Change of
Control is consummated, or (ii) if a purchase, tender or exchange offer is made
by the Acquiring Person (or by any of its affiliates) to the holders of the
Common Stock and such offer is accepted by the holders of more than fifty
percent (50%) of the outstanding shares of Common Stock, the greater of (x) the
price determined in accordance with the provisions of the foregoing clause (i)
of this sentence and (y) the Daily Market Price of the Common Stock on the date
immediately preceding (A) in the case of a purchase, the date of acceptance of
such offer by the holders of more than fifty percent (50%) of the outstanding
shares of Common Stock and (B) in the case of a tender or exchange offer, the
date on which more than fifty percent (50%) of the outstanding shares of Common
Stock shall have been accepted for payment pursuant to the terms of such tender
or exchange offer.
 
13.      Legend.  Subject to Section 5, Purchaser understands that the
certificates or other instruments representing the Investment Securities shall
bear a restrictive legend composed of exactly the following words (and a stop
transfer order may be placed against transfer of such certificates or other
instruments):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED UNLESS (1) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH LAWS COVERING SUCH SECURITIES, OR
(2) THE SALE IS MADE IN ACCORDANCE WITH RULE 144 OR ANOTHER APPLICABLE EXEMPTION
UNDER SUCH LAWS.
 
The legend set forth above shall be removed and Company shall issue a
certificate without such legend to any holder of Investment Securities if,
unless otherwise required by state securities laws, such shares are sold
pursuant to an effective Registration Statement under the Securities Act, Rule
144 or another applicable exemption from registration.
 
14.      Conditions Precedent to Purchaser's Obligations.  The obligations of
Purchaser hereunder are subject to the performance by Company of its obligations
hereunder and to the satisfaction of the following additional conditions
precedent, unless expressly waived in writing by Purchaser with respect to a
particular closing (which waiver may be given or withheld in Purchaser's sole
discretion and any such waiver shall apply solely to the closing specified by
Purchaser and shall not obligate Purchaser to provide any subsequent waiver):
 
(a)           Compliance.  On each Closing Date, (i) the representations and
warranties made by Company in this Agreement shall be true and correct, except
those representations and warranties which address matters only as of a
particular date, which shall be true and correct as of such date; (ii) Company
shall have complied fully with all of the covenants and agreements in this
Agreement; and (iii) Purchaser shall have received (A) on the Initial Closing
Date a certificate of the Chief Executive Officer and the Chief Financial
Officer of Company dated such date and to such effect and (B) on each Subsequent
Closing Date a certificate of the Chief Executive Officer and the Chief
Financial Officer of Company dated such date and to such effect.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           Opinion of Counsel.  On each Closing Date, Company shall have
delivered to Purchaser an opinion of The Corporate Law Group or Morris, Manning
& Martin, LLP reasonably satisfactory to Purchaser, dated the date of delivery,
confirming in general the substance of the matters covered by Sections 4(a),
(b), (c) (d), (e), (f)(i)(A), (B) and (E), and (g) hereof and, with respect to
the Covered Securities issued in the applicable closing, the first grammatical
sentence of Section 4(k) hereof, subject to customary exceptions, exclusions,
qualifications, and knowledge limitations.
 
(c)           Listing.  From and after the date of this Agreement through and
including the Initial Closing Date and any Subsequent Closing Date, all Common
Shares issued to Purchaser and issuable pursuant to this Agreement and the
Warrant shall be, and have been, duly listed and admitted for trading on the
Principal Listing Exchange.
 
(d)           Financial Reports.  On each Subsequent Closing Date, Company shall
provide its most recent Form 10-K filed with the SEC, as well as all reports on
Form 10-Q filed by Company with the SEC since the date of such Form 10-K,
together with all amendments thereto.
 
(e)           Registration.  On each Subsequent Closing Date, the Common Shares
shall be freely tradable, there shall be no Blackout Period in effect and the
Registration Statements with respect to all prior Trigger Events, if any, shall
be, and have been, effective from and after the applicable Required Registration
Date through and including the Subsequent Closing Date.
 
(f)           No Material Non-Public Information  On each Subsequent Closing
Date, Company shall not possess any negative, material non-public information
other than as shall have been filed with the SEC at least five (5) Business Days
prior to and excluding such Subsequent Closing Date.
 
(g)           No Material Adverse Effect.  Since the date of this Agreement,
there shall not have occurred any event, condition or circumstance that could
reasonably be expected to have a Material Adverse Effect.
 
15.      Conditions Precedent to Company's Obligations.  The obligations of
Company hereunder are subject to the performance by Purchaser of its obligations
hereunder and to the satisfaction of the following conditions precedent, unless
expressly waived in writing by Company with respect to a particular closing
(which waiver may be given or withheld in Company's sole discretion and any such
waiver shall apply solely to the closing specified by Company and shall not
obligate Company to provide any subsequent waiver):  on each Closing Date, (i)
the representations and warranties made by Purchaser in this Agreement shall be
true and correct; (ii) Purchaser shall have complied fully with all the
covenants and agreements in this Agreement; and (iii) Company shall have
received on each such date a certificate of an appropriate officer of Purchaser
dated such date and to such effect.
 
 
29

--------------------------------------------------------------------------------

 
 
16.      Fees and Expenses.  Each of Purchaser and Company agrees to pay its own
expenses incident to the performance of its obligations hereunder, including,
but not limited to the fees, expenses and disbursements of such party's counsel,
except as is otherwise expressly provided in this Agreement.  Notwithstanding
the foregoing, Company shall pay all fees and expenses associated with the
Registration Statements and any Prospectus, including, without limitation, all
fees and expenses associated with any SEC or FINRA filing, if applicable.
 
17.      Non-Performance.  If Company, at any time, shall fail to deliver the
Investment Securities to Purchaser required to be delivered pursuant to this
Agreement, in accordance with the terms and conditions of this Agreement or the
Warrant, for any reason other than the failure of any condition precedent to
Company's obligations hereunder or the failure by Purchaser to comply with its
obligations hereunder, then Company shall (without limitation to Purchaser's
other remedies at law or in equity):
 
(a)           indemnify and hold Purchaser harmless against any loss, claim or
damage (including without limitation, incidental and consequential damages and
regardless of whether the foregoing results from a third party claim or
otherwise) arising from or as a result of such failure by Company; and
 
(b)           reimburse Purchaser for all reasonable out-of-pocket expenses,
including fees and disbursements of counsel, incurred by Purchaser in connection
with this Agreement and the Warrant and the transactions contemplated herein and
therein.
 
18.      Indemnification.
 
(a)           Indemnification of Purchaser.  Company hereby agrees to indemnify
Purchaser and each of its officers, directors, employees, consultants, agents,
attorneys, accountants and affiliates and each Person that controls (within the
meaning of Section 20 of the Exchange Act) any of the foregoing Persons (each a
"Purchaser Indemnified Party") against any claim, demand, action, liability,
damages, loss, cost or expense (including, without limitation, reasonable legal
fees and expenses incurred by such Purchaser Indemnified Party in investigating
or defending any such proceeding or potential proceeding and regardless of
whether the foregoing results from a third party claim or otherwise) (all of the
foregoing, including associated costs and expenses being referred to herein as a
"Proceeding"), that it may incur in connection with any of the transactions
contemplated hereby arising out of or based upon:
 
(i)                 any untrue or alleged untrue statement of a material fact in
a SEC Filing by Company or any of its affiliates or any Person acting on its or
their behalf or omission or alleged omission to state therein any material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading by Company or any of its affiliates
or any Person acting on its or their behalf;
 
 
30

--------------------------------------------------------------------------------

 
 
(ii)                 any of the representations or warranties made by Company
herein being untrue or incorrect at the time such representation or warranty was
made; and
 
(iii)                 any breach or non-performance by Company of any of its
covenants, agreements or obligations under, this Agreement and the Warrant;
 
provided, however, that the foregoing indemnity shall not apply to any
Proceeding to the extent that it arises out of, or is based upon, the gross
negligence or willful misconduct of Purchaser in connection therewith.


(b)           Indemnification of Company.  Purchaser hereby agrees to indemnify
Company and each of its officers, directors, employees, consultants, agents,
attorneys, accountants and affiliates and each Person that controls (within the
meaning of Section 20 of the Exchange Act) any of the foregoing Persons against
any Proceeding, that it may incur in connection with any of the transactions
contemplated hereby arising out of or based upon:
 
(i)                 any untrue or alleged untrue statement of a material fact
included in an SEC filing by Company with the express written consent of
Purchaser therefor by Purchaser or any of its affiliates or any Person acting on
its or their behalf or omission or alleged omission to state any such material
fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading by Purchaser or any of
its affiliates or any Person acting on its or their behalf;
 
(ii)                 any of the representations or warranties made by Purchaser
herein being untrue or incorrect at the time such representation or warranty was
made; and
 
(iii)                 any breach or non-performance by Purchaser of any of its
covenants, agreements or obligations under this Agreement;
 
provided, however, that the foregoing indemnity shall not apply to any
Proceeding to the extent that it arises out of, or is based upon, the gross
negligence or willful misconduct of Company in connection therewith.


(c)           Conduct of Claims.
 
(i)                 Whenever a claim for indemnification shall arise under this
Section 18 as a result of a third party claim, the party seeking indemnification
(the  "Indemnified Party"), shall notify the party from whom such
indemnification is sought (the "Indemnifying Party") in writing of the
Proceeding and the facts constituting the basis for such claim in reasonable
detail; provided, that the Indemnified Party shall not be foreclosed by any
failure to provide timely notice of the existence of a third party claim to the
Indemnifying Party except to the extent that the Indemnifying Party has been
materially prejudiced as a direct result of such delay;
 
 
31

--------------------------------------------------------------------------------

 
 
(ii)                 Such Indemnifying Party shall have the right to retain the
counsel of its choice in connection with such Proceeding and to participate at
its own expense in the defense of any such Proceeding; provided, however, that
counsel to the Indemnifying Party shall not (except with the consent of the
relevant Indemnified Party) also be counsel to such Indemnified Party.  In no
event shall the Indemnifying Party be liable for fees and expenses of more than
one counsel (in addition to any local counsel) separate from its own counsel for
all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances; and
 
(iii)                 No Indemnifying Party shall, without the prior written
consent of the Indemnified Parties (which consent shall not be unreasonably
withheld), settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification could be sought under this Section 18 unless
such settlement, compromise or consent (A) includes an unconditional release of
each Indemnified Party from all liability arising out of such litigation,
investigation, proceeding or claim and (B) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Party.
 
19.      Survival of the Representations, Warranties, etc.  The respective
representations, warranties, and agreements made herein by or on behalf of the
parties hereto shall survive the Initial Closing, the Subsequent Closings and
each exercise of the Warrant and remain in full force and effect until the later
of (i) the seventh (7th) anniversary of such Closing or exercise of the Warrant
and (ii) the first (1st) anniversary of a Change of Control, regardless of any
investigation made by or on behalf of the other party to this Agreement or any
officer, director or employee of, or Person controlling or under common control
with, such party and will survive delivery of and payment for any Investment
Securities issuable hereunder, and even if a party knew or had reason to know of
any misrepresentation or breach of warranty or covenant at the time of the
applicable Closing or exercise of the Warrant.
 
20.      Notices.  All communications hereunder shall be in writing and
delivered as set forth below.
 
(a)           If sent to Purchaser, all communications will be deemed delivered:
if delivered by hand, on the day received by Purchaser; if sent by reputable
overnight courier, on the next Business Day; and if transmitted by facsimile to
Purchaser, on the date transmitted (provided such facsimile is later confirmed),
in each case to the following address (unless otherwise notified in writing of a
substitute address):
 
 
32

--------------------------------------------------------------------------------

 
 
BRG Investments, LLC
c/o Fletcher Asset Management, Inc.
48 Wall Street Address, 5th Floor
New York, NY 10005
Attention:
Jack LaFata
Telephone:
(212) 284-4800
Facsimile:
(212) 284-4801
   
with a copy to (which copy shall not constitute notice):
   
Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067
Attention:  Greg Klein, Esq.
Telephone:
(310) 203-7177
Facsimile:
(310) 203-7199

 
(b)           If sent to Company, all communications will be deemed delivered:
if delivered by hand, on the day received by Company; if sent by reputable
overnight courier, on the next Business Day; if transmitted by facsimile to
Company, on the date transmitted (provided such facsimile is later confirmed);
and if transmitted by email to the Company, on the date transmitted, in each
case to the following address (unless otherwise notified in writing of a
substitute address):
 
ANTs software inc.
71 Stevenson Street, Suite 400
San Francisco, CA 94105
Attention:
Chief Financial Officer
Telephone:
(650) 931-0500
Facsimile:
(650) 227-8001
Email:
joe.kozak@ants.com and dave.buckel@ants.com
   
with a copy to (which copy shall not constitute notice):
   
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, NE
Atlanta, Georgia 30326
Attn: David Calhoun
Telephone: (404) 504-7613
Facsimile: (404) 365-9532

 
All notices delivered by Purchaser pursuant to this Agreement or the Warrant,
including, without limitation, any Warrant Exercise Notice (as defined in the
Warrant) or 65 Day Notice, shall be deemed effective automatically on the date
of delivery.
 
 
33

--------------------------------------------------------------------------------

 
 
To the extent that any funds shall be delivered to Company by wire transfer,
unless otherwise instructed by Company, such funds should be delivered in
accordance with the following wire instructions:
 
ANTs software inc.
Account Number: 7870956989
ABA Number: 031201360
Bank:  TD Bank
Account Name: ANTs software inc.

 
21.      Miscellaneous.
 
(a)           Counterparts.  The parties may execute and deliver this Agreement
as a single document or in any number of counterparts, manually, by facsimile or
by other electronic means, including contemporaneous photocopy or electronic
reproduction by each party's respective attorneys.  Each counterpart shall be an
original, but a single document or all counterparts together shall constitute
one instrument that shall be the agreement.
 
(b)           Successors and Assigns.  This Agreement will inure to the benefit
of and be binding upon the parties hereto, their respective successors and
assigns and, with respect to Section 19 hereof, will inure to the benefit of
their respective officers, directors, employees, consultants, agents, attorneys,
accountants and affiliates and each Person that controls (within the meaning of
Section 20 of the Exchange Act) any of the foregoing Persons, and no other
Person will have any right or obligation hereunder.  Company may not assign this
Agreement.  Notwithstanding anything to the contrary in this Agreement,
Purchaser may assign, pledge, hypothecate or transfer any of the rights and
associated obligations contemplated by this Agreement (including, but not
limited to, the Investment Securities) and the Warrant, in whole or in part, at
its sole discretion (including, but not limited to, assignments, pledges,
hypothecations and transfers in connection with financing, derivative or hedging
transactions with respect to this Agreement and the Investment Securities),
provided, that, any such assignment, pledge, hypothecation or transfer must
comply with applicable federal and state securities laws.  No Person acquiring
Common Stock from Purchaser pursuant to a public market purchase will thereby
obtain any of the rights contained in this Agreement.  This Agreement and the
Warrant constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof and thereof.  Except as provided in this Section
20(b), this Agreement is not intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.  Nothing in this Agreement
shall prohibit Purchaser or any of its affiliates from engaging in any
transaction in any stock index, portfolio or derivative of which Common Stock is
a component.
 
(c)           Governing Law; Jurisdiction.  This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York,
and each of the parties hereto hereby submits to the exclusive jurisdiction of
any state or federal court in the Southern District of New York and any court
hearing any appeal therefrom, over any suit, action or proceeding against it
arising out of or based upon this Agreement (a "Related Proceeding").  Each of
the parties hereto also agrees not to bring any Related Proceeding in any other
court.  Each of the parties hereto hereby waives any objection to any Related
Proceeding in such courts whether on the grounds of venue, residence or domicile
or on the ground that the Related Proceeding has been brought in an inconvenient
forum.
 
 
34

--------------------------------------------------------------------------------

 
 
(d)           Construction.  Each party represents and acknowledges that, in the
negotiation and drafting of this Agreement and the other instruments and
documents required or contemplated hereby, it has been represented by and relied
upon the advice of counsel of its choice.  Each party hereby affirms that its
counsel has had a substantial role in the drafting and negotiation of this
Agreement and such other instruments and documents.  Therefore, each party
agrees that no rule of construction to the effect that any ambiguities are to be
resolved against the drafter shall be employed in the interpretation of this
Agreement and such other instruments and documents.  The parties intend that
each representation, warranty, covenant and investment right contained herein
shall have independent significance. If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) that the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty, or covenant.
 
(e)           Specific Enforcement.  Purchaser and Company stipulate that the
remedies at law of the parties hereto in the event of any default or threatened
default by either party in the performance of or compliance with any of the
terms of this Agreement and the Warrant are not and will not be adequate and
that, to the fullest extent permitted by law, such terms may be specifically
enforced by a decree for the specific performance of any agreement contained
herein or by an injunction against a violation of any of the terms hereof or
otherwise.  In particular, the parties acknowledge that the business of Company
is unique and recognize and affirm that in the event Company breaches this
Agreement, money damages would be inadequate and Purchaser would have no
adequate remedy at law, so that Purchaser shall have the right, in addition to
any other rights and remedies existing in its favor, to enforce its rights and
Company's obligations hereunder not only by action for damages but also by
action for specific performance, injunctive, and/or other equitable relief.
 
(f)           Remedies Cumulative.  Any and all remedies set forth in this
Agreement and the Warrant:  (i) shall be in addition to any and all other
remedies Purchaser or Company may have at law or in equity, (ii) shall be
cumulative, and (iii) may be pursued successively or concurrently as each of
Purchaser and Company may elect.  The exercise of any remedy by Purchaser or
Company shall not be deemed an election of remedies or preclude Purchaser or
Company, respectively, from exercising any other remedies in the future.
 
(g)           Obligations.  Company agrees that the parties have negotiated in
good faith and at arms' length concerning the transactions contemplated herein,
and that Purchaser would not have agreed to the terms of this Agreement without
each and every of the terms, conditions, protections and remedies provided
herein and in the Warrant.  Except as specifically provided otherwise in this
Agreement, Company's obligations to indemnify and hold Purchaser harmless in
accordance with Section 18 of this Agreement are obligations of Company that
Company promises to pay to Purchaser when and if they become due.  Company shall
record any such obligations on its books and records in accordance with U.S.
generally accepted accounting principles.
 
 
35

--------------------------------------------------------------------------------

 
 
(h)           Amendments.  This Agreement may be amended, modified or
supplemented in any and all respects, but only by a written instrument signed by
Purchaser and Company expressly stating that such instrument is intended to
amend, modify or supplement this Agreement.
 
(i)           Further Assurances.  Each of the parties will cooperate with the
other and use its best efforts to prepare all necessary documentation, to effect
all necessary filings, and to obtain all necessary permits, consents, approvals
and authorizations of all governmental bodies and other third-parties necessary
to consummate the transactions contemplated by this Agreement.
 
(j)           Interpretation.  For purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires: (i) the
terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender and neuter gender of
such term; (ii) accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with U.S. generally accepted accounting
principles; (iii) references herein to "Articles", "Sections", "Subsections",
"Paragraphs" and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement, unless the context shall otherwise require; (iv) a reference to
a Subsection without further reference to a Section is a reference to such
Subsection as contained in the same Section in which the reference appears, and
this rule shall also apply to Paragraphs and other subdivisions; (v) the words
"herein", "hereof", "hereunder" and other words of similar import refer to this
Agreement as a whole and not to any particular provision; (vi) the term
"include" or "including" shall mean without limitation; (vii) the table of
contents to this Agreement and all section titles or captions contained in this
Agreement or in any Schedule or Exhibit annexed hereto or referred to herein are
for convenience only and shall not be deemed a part of this Agreement and shall
not affect the meaning or interpretation of this Agreement; (viii) any
agreement, instrument or statute defined or referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statues and references to all attachments thereto and instruments incorporated
therein; and (ix) references to a Person are also to its permitted successors
and assigns and, in the case of an individual, to his or her heirs and estate,
as applicable.
 
 
36

--------------------------------------------------------------------------------

 
 
(k)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.  If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
(l)           Time of Essence.  Time shall be of the essence in this Agreement.
 
(m)           Currency.  All dollar ($) amounts set forth herein and in the
Warrant refer to United States dollars.  All payments hereunder and thereunder
will be made in lawful currency of the United States of America.
 
(n)           Stock Events.  Notwithstanding anything herein to the contrary,
all measurements and references related to share prices and share numbers herein
will be, in each instance, appropriately adjusted for stock splits,
recombinations, stock dividends and the like.
 
[SIGNATURE PAGE FOLLOWS]
 
 
37

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, all as of the day and year first above written.
 

 
ANTS SOFTWARE INC.
             
By:  /s/ David A. Buckel                                
 
Name:  David A. Buckel                                
 
Title:  Corporate Secretary and CFO           
             
BRG INVESTMENTS, LLC
             
By:  /s/ Moez Kaba                                        
 
Name:  Moez Kaba                                         
 
Title:  Authorize Signatory                           

 
 
 
 
 
Signature Page to Agreement
 
 
38

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
1.
PURCHASE AND SALE.
1
2.
INITIAL CLOSING DELIVERIES.
5
3.
SUBSEQUENT CLOSING DELIVERIES.
6
4.
REPRESENTATIONS AND WARRANTIES OF COMPANY.
7
5.
REGISTRATION PROVISIONS.
15
6.
SUBSEQUENT WARRANT.
19
7.
BENEFICIAL OWNERSHIP LIMITATION.
20
8.
REPRESENTATIONS AND WARRANTIES OF PURCHASER.
21
9.
FUTURE EQUITY ISSUANCES.
22
10.
RESTATEMENTS
23
11.
COVENANTS OF COMPANY.
25
12.
CHANGE OF CONTROL.
26
13.
LEGEND.
28
14.
CONDITIONS PRECEDENT TO PURCHASER'S OBLIGATIONS.
28
15.
CONDITIONS PRECEDENT TO COMPANY'S OBLIGATIONS.
29
16.
FEES AND EXPENSES.
30
17.
NON-PERFORMANCE.
30
18.
INDEMNIFICATION.
30
19.
SURVIVAL OF THE REPRESENTATIONS, WARRANTIES, ETC.
32
20.
NOTICES.
32
21.
MISCELLANEOUS.
34

 
 
EXHIBIT 1
SCHEDULE OF EXCEPTIONS
   
ANNEX A
FORM OF INITIAL WARRANT
   
ANNEX B
FORM OF PURCHASER NOTICE
   
ANNEX C
FORM OF ELECTION NOTICE
   
ANNEX D
FORM OF DELIVERY NOTICE
   
ANNEX E
FORM OF SUBSEQUENT WARRANT NOTICE
   
ANNEX F
FORM OF RESTATEMENT NOTICE
   
ANNEX G
FORM OF RESTATEMENT ADJUSTMENT NOTICE

 
 
i

--------------------------------------------------------------------------------

 
 
INDEX
 
65 Day Notice
21
Acquiring Person
27
Additional Common Shares
4
Agreement
1
Average Market Price
4
Blackout Period
18
Business Day
4
Change of Control
27
claim
11
Closing Date
3
Common Shares
4
Common Stock
1
Company Financial Statements
24
Covered Securities
16
Daily Market Price
4
debt
11
Decrease
20
Diluted Investment Closing
22
Effective Election Notice
3
Election Notice
3
Exchange Act
4
Excluded Issuance
23
FINRA
5
Future Equity Issuance
22
Increase
20
Indemnified Party
31
Indemnifying Party
31
Initial Closing
1
Initial Closing Date
1
Initial Registration Statement
15
Initial Shares
1
Initial Warrant
1
Intellectual Property Rights
13
Investment Securities
5
Later Issuance Price
23
Market 5 Material Adverse Effect 7 Maximum Number  20 OTCBB 5 Outstanding Share
Notice  20

 
 
ii

--------------------------------------------------------------------------------

 
 
Person
5
Pre-Acquisition Price
28
Principal Listing Exchange
5
Proceeding
30
Prospectus
16
Public Market Unavailability Day
18
Purchaser
1
Purchaser Indemnified Party
30
Purchaser Notice
2
Purchaser Rights
1
Purchaser Rights Expiration Date
2
Quarterly Payment
2
Quarterly Payment Date
2
Quarterly Share Estimate
16
Registration Period
16
Registration Statement
15
Related Proceeding
34
Required Registration Date
15
Restatement
24
Restatement Adjustment Notice
24
Restatement Adjustment Notice Deadline
24
Restatement Date
24
Restatement Notice
24
Restatement Price
25
Rule 144
16
Sales Contract
18
SEC Filing
9
Securities Act
9
Share Quarterly Payment
2
Share Value
19
Subsequent Closing
3
Subsequent Closing Date
3
Subsequent Investment
2
Subsequent Warrant
20
Subsequent Warrant Condition
19
Subsequent Warrant Notice
19
Trading Volume
5
Trigger Event
16
Warrant
5

 
 
iii